Citation Nr: 1747867	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As a matter of background, this issue previously came before the Board in March 2016, at which time it was characterized as a claim for an initial rating in excess of 50 percent for PTSD.  At that time, the Board granted an increase to 70 percent disabling for all periods on appeal, but bifurcated the claim, and remanded the issue of a rating in excess of 70 percent for further development.  In that decision, among other things, the Board also granted entitlement to a total disability evaluation based on individual unemployability (TDIU).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any further delay in the adjudication of this claim, but finds that an additional remand is necessary in order to comply with its prior remand orders.  A remand by the Board confers upon an appellant the right to strict compliance with those remand orders.  The Board errs as a matter of law when it fails to ensure compliance with its own remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2016 remand, the Board ordered that VA afford the Veteran the opportunity to provide additional evidence, to include private treatment records and any lay statements in support of his claim.  Thereafter, the Veteran was to be provided with a VA examination to determine the current nature and severity of his PTSD.  The claims file was to be made available and reviewed by an examiner, and all necessary testing was to be conducted.

In October 2016, the RO informed the Veteran that it was scheduling an evaluation of his claims file, and an examination would be conducted only if necessary.  While the file evaluation took place in November 2016, it is not completely clear to the Board whether an actual in-person examination was ever conducted.  While there was a "mental status examination," there are no statements from the Veteran and the observed symptoms are almost identical to prior VA examinations.  

In order to prevent prejudice to the Veteran, the Board concludes that a new examination is required, where it can be established that an actual in-person examination was performed, as was required in the Board's prior Remand. 

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should obtain any applicable outstanding VA treatment records, if they exist.  

2. Thereafter, schedule the Veteran for a new VA examination, to include an in-person evaluation of the Veteran.  The claims file should be made available to the examiner selected to conduct the examination, in connection with the examination.

The examiner is requested to provide a detailed description of the severity of the Veteran's PTSD.  All symptoms should be documented, and a description of its effects on his daily life provided.  Of particular interest to the Board is any evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Such symptoms, if they exist, should be fully documented and discussed.  

3. Thereafter, readjudicate the claim on appeal in light of the evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



